Title: Thomas Jefferson to George Ticknor, 31 January 1816
From: Jefferson, Thomas
To: Ticknor, George


          
            
              Dear Sir
               Monticello Jan. 31. 16.
            
            I wrote you a long letter on the 14th inst. and as it went by duplicates thro good channels, I am sure you will get it. but a gentleman going from hence to Paris direct, which he will probably reach before either of the other channels of conveyance I will repeat from that letter but a single article, the request to add to the catalogue I formerly troubled you with, the underwritten books. referring therefore to that letter, I repeat the assurances of my friendly esteem and respect.
            Th: Jefferson
          
          
            Oeuvres Philosophiques de Ciceron. 10. vols. in 16o Paris. 1796. this contains the translations of Durand, Desmarais, d’Olivet, Bouhier, Morabin & Barrett.
            Lettres familieres de Ciceron par Prevost. Lat. Fr. edition de Goujon 5. v. 8vo Paris 1800. 1.
            
              
                Lettres de Ciceron et de Brutus. Lat. Fr. par Prevost
                }
                Fleschier in his Annuaire de la librairie of about 8. or 10. years ago, in announcing Goujon’s edition of Prevost’s Lettres familieres de Ciceron, says that a like edition of all the other letters was then in hand, which have doubtless appeared long since.
              
              
                Lettres de Ciceron à Atticus. Lat. Fr. par Mongault
              
            
          
        